BANK OF MARIN BANCORP EXHIBIT 23.01 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements No. 333-144807, No. 333-144808, No. 333-144809, No. 333-144810, and No. 333-167639 on Form S-8 and Registration Statements No. 333-156782 and No. 333-162686 on Form S-3 of our report dated March 11, 2011, relating to the consolidated financial statements and the effectiveness of internal control over financial reporting, appearing in this Annual Report on Form 10-K, of Bank of Marin Bancorp for the year ended December 31, 2010. /s/ Moss Adams LLP Stockton, California March 11, 2011
